DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 13, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 4, 13, 14 recite “The system as in claim 2” which renders that claim indefinite because it is unclear how claims 3, 4, 13 and 14 are dependent on a cancelled claim.  It is suggested to change the dependency of the claims to claim 1.  Appropriate correction is required.

Allowable Subject Matter
Claims 1, 5-12 and 15-20 are allowed.
The following is an examiner's statement of reasons for allowance: allowance of the claims is indicated because none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious the invention of the claims or recited allowable subject matter in claim 1.
Claim 1 recites a liquid jet guided laser system comprising: a laser for emitting a laser beam; a first nozzle module for forming a liquid jet from a liquid supply line; an optical element for introducing the laser beam into the liquid jets wherein the laser beam is configured to be totally internally reflected within the liquid jet; a second nozzle module comprising a first gas inlet connected to one or more first gas supply lines to form a first gas flow, wherein the first gas flow is an assist gas, wherein the second nozzle module comprises a first exit, wherein the second nozzle module is configured to form a cavity with the first nozzle module, wherein the liquid jet and the assist gas are configured to enter the cavity, and the liquid jet with the assist gas exits out of the second nozzle module through the first exit; a third nozzle module comprising a second gas inlet connected to one or more second gas supply lines to form a second gas flow, wherein the second gas flow is an air jet, wherein the second nozzle module and the third nozzle module are configured to form a first conduit between the second nozzle module and the third nozzle module, wherein the air jet is configured to pass through the first conduit and exits out of a second exit formed between the second nozzle module and the third nozzle module, wherein the air jet is configured to exit separately from the laser and liquid jet with assist gas, wherein the air jet is configured to surround the laser and the liquid jet with assist gas which the closest cited prior art of record of Nishiya (US 2007/0119837) or Maehara (JP 2009291807) fails to disclose or render obvious.

Response to Amendments
Claims 1, 3-17, 19 and 20 have been amended.  
Claims 1 and 3-20 are pending.

Response to Arguments
Applicant’s arguments filed 1/3/2022 with respect to claims 1 and 3-20 have been considered but are moot in view of the allowed claims 1, 5-12 and 15-20 with formal matters pending for claims 3, 4, 13 and 14.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        2/3/2022